ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_01_FR.txt. 470

OPINION INDIVIDUELLE DE M. SCHWEBEL, PRESIDENT

[Traduction]

Les réserves aux déclarations d'acceptation de la juridiction de la Cour
émises en vertu de la clause facultative peuvent exclure des mesures et actions
de l'Etat déclarant susceptibles d’être illicites en droit international — La
réserve 2 d) du Canada ne laissant pas à la libre appréciation de cet Etat la
détermination de la compétence et n'étant donc pas incompatible avec le para-
graphe 6 de l’article 36 du Statut, la Cour a donc eu toute latitude pour exa-
miner la question de sa compétence — Contrairement à l'argument du conseil de
l’ Espagne, la réserve canadienne ne peut pas être considérée comme entachée de
« nullité» et ne pouvant «s'appliquer à rien» — Toutefois, si pour les besoins de
l'argumentation, on interprétait la réserve de la sorte, il en découlerait que la
réserve 2 d), sans laquelle le Canada n'aurait pas fait de nouvelle déclaration, ne
saurait être séparée de l’ensemble de la déclaration — Si la réserve 2 d) est nulle
ou n'a pas d'effet, il en va de même de l'ensemble de la déclaration canadienne,
ce qui prive du même coup la Cour de toute compétence en l'espèce.

1. Tout en souscrivant au raisonnement et à la conclusion énoncés
dans l’arrêt de la Cour, j'estime devoir ajouter les observations ci-après,
eu égard aux arguments que l'Espagne a avancés dans son exposé.

2. L’un des principaux arguments avancés par Espagne en la présente
instance est que l'interprétation de la réserve formulée au para-
graphe 2 d) de la déclaration canadienne du 10 mai 1994, présentée par le
Canada, selon les mots mêmes de l'Espagne, comme «lunique et authen-
tique interprétation de sa réserve» (mémoire de l'Espagne, par. 39), est
incompatible avec le Statut de la Cour. Dans son mémoire, l'Espagne
conclut qu'il y a ou qu’il peut y avoir non seulement des réserves anti-
statutaires, mais aussi des interprétations antistatutaires de certaines
réserves (par. 39). Lors de la procédure orale, un conseil de l'Espagne a
ainsi affirmé qu’il suffisait que la Cour constate

«une incompatibilité avec … l’article 36, paragraphe 6 [du Statut,
ou avec] ... l’article 2, paragraphe 4 [de la Charte], pour rejeter non
la validité de la réserve, que nous n’avons jamais demandée,
mais l’interprétation strictement unilatérale qu’en fait le Canada»
(CR 98/13, p. 64).

Lors de la même audience, un autre conseil de l'Espagne a fait valoir que

«l'intention subjective du Canada ne correspond pas nécessairement
aux prescriptions objectives du droit international. Si ces prescrip-
tions indiquent que les actes qui entravent la liberté des mers ne
peuvent jamais être légitimement considérés comme des «mesures de
conservation et de gestion», il en découle que la réserve canadienne

42
COMPÉTENCE PÊCHERIES (OP. IND. SCHWEBEL) 471

est nulle pro tanto. Elle n’a pas abouti au résultat qu’elle visait —
pour la simple raison que les mots qu’elle utilise ne peuvent être uti-
lisés dans ce contexte de manière compatible avec le droit interna-
tional.» (CR 98/13, p. 37.)

Le conseil de l'Espagne ajoutait:

«2) La réserve canadienne n'a aucune réalité ou validité objective en
droit international et elle ne devrait pas être considérée par la
Cour comme ayant pour effet de faire obstacle à la requête de
l'Espagne, sauf si on lui reconnaît une telle réalité ou validité

En conséquence, la «réserve sur la conservation» n’exclut rien,
parce qu’elle ne trouve pas à s’appliquer. Il est déplacé, de la part du
Canada, de demander que son intention subjective s’impose à la
Cour. L’intention subjective peut être importante, si ce n’est déci-
sive, pour ce qui est de la question de l’objet et du but d’une réserve
dans «l’esprit» de l’Etat déclarant. Mais suivre l’argument du
Canada jusqu’à permettre que cette intention subjective s’impose ...
serait … violer le paragraphe 6 de l’article 36 du Statut.» (CR 98/13,
p. 48, par. 61.)

3. Ces arguments de l'Espagne — qui présentent peut-être au demeu-
rant un certain manque de cohérence — me paraissent peu convaincants,
pour les raisons suivantes.

4. Si l'Espagne tente de faire valoir qu’une réserve est inopérante dans
la mesure où elle exclut des mesures ou actions de l’Etat déclarant qui
sont illicites en droit international, je ne saurais la suivre dans son rai-
sonnement. Ainsi que la Cour le reconnaît dans son arrêt, l’objectif ou
l’un des objectifs des Etats déclarants qui formulent une réserve peut pré-
cisément être d’exclure la compétence de la Cour pour telles de leurs
actions qui pourraient être ou qui sont contestables en droit. Si, en fai-
sant des réserves, les Etats ne pouvaient exclure de la compétence de la
Cour que les mesures et actions incontestablement licites et s’il leur était
interdit d’exclure sa compétence pour des mesures ou actions illicites ou
susceptibles d’être qualifiées d’illicites, la raison d’être des réserves dispa-
raitrait en grande partie.

5. Pour le motif également exposé dans l’arrêt de la Cour, la thèse de
l'Espagne selon laquelle la réserve canadienne telle qu’interprétée par le
Canada priverait la Cour de la possibilité de se prononcer sur sa propre
compétence et violerait dès lors le paragraphe 6 de l’article 36 de son Sta-
tut est infondée. Les délibérations de la Cour, et l’arrêt auquel elles ont
abouti, démontrent amplement que la Cour a eu toute latitude pour exa-
miner la question de sa compétence. La Cour a conclu qu’elle n’est pas
compétente, pour les raisons méticuleusement exposées dans l’arrêt et qui
n’ont rien à voir avec l’idée que la réserve laisserait à l'Etat la libre appré-
ciation de la compétence.

6. Je ne saurais davantage accepter l’argument selon lequel le para-
graphe 2 d) de la réserve, qui, tel qu’interpreté par le Canada, exclut

43
COMPÉTENCE PÊCHERIES (OP. IND. SCHWEBEL) 472

(selon ses termes mêmes) «les différends auxquels pourraient donner lieu
les mesures de gestion et de conservation adoptées par le Canada pour les
navires pêchant dans la zone de réglementation de l'OPAN, telle que
définie ... et l'exécution de telles mesures» ne s’appliquerait à «rien»,
comme l’a affirmé un conseil de l'Espagne. Ainsi qu’il est exposé dans
Parrét de la Cour, ces mesures ne sont pas moins des mesures de conser-
vation et de gestion parce qu’elles tendent à s’appliquer — et que de par
leur libellé et de par la réglementation relative à leur exécution, s’appli-
quent effectivement — «dans la zone de réglementation de l’OPAN...»
non seulement aux navires apatrides ou battant pavillon de complai-
sance, mais aussi aux autres navires étrangers.

7. Mais même si l’on admettait, pour les besoins de l’argumentation,
que les affirmations de l'Espagne sont fondées et que puisque le Canada
interprète sa réserve comme s’appliquant à tout navire pêchant dans la
zone de réglementation de l'OPAN, cette réserve est dépourvue de vali-
dité et qu’elle «est nulle» et «ne trouve pas à s’appliquer», cela ne signifie
pas pour autant que la Cour est compétente pour connaître de la plainte
de l'Espagne. Au contraire, il s'ensuit que la Cour n’a aucune compétence
puisque la nullité ou l’absence d’effet de l’alinéa d) du paragraphe 2 de la
réserve entraîne la nullité ou l’absence d’effet de l’ensemble de la déclara-
tion canadienne.

8. Avant de déposer la présente déclaration d’acceptation, le 10 mai
1994, le Canada était lié par sa déclaration antérieure du 10 septembre
1985. Cette déclaration contenait la clause suivante, reprise dans la décla-
ration du 10 mai 1994:

«3) Le Gouvernement du Canada se réserve également le droit de
compléter, modifier ou retirer à tout moment l’une quelconque des
réserves formulées ci-dessus, ou toutes autres réserves qu’il pourrait
formuler par la suite, moyennant une notification adressée au Secré-
taire général de l'Organisation des Nations Unies, les nouvelles
réserves, modifications ou retraits devant prendre effet à partir de la
date de ladite notification. »

9. En application de la réserve précitée, le Canada a ajouté à sa décla-
ration du 10 septembre 1985 ce qui figure dans sa déclaration du 10 mai
1994, à savoir uniquement et exclusivement la réserve formulée à l’ali-
néa d) du paragraphe 2. Mais pour ce faire, il ne s’est pas contenté de
déposer un amendement à sa déclaration antérieure qui serait restée en
vigueur. Au lieu de cela, le Canada a, au paragraphe 1 de sa déclaration
du 10 mai 1994, notifié l’abrogation de son acceptation de la juridiction
obligatoire de la Cour déclarée le 10 septembre 1985. Au paragraphe 2, le
Canada a déclaré accepter comme obligatoire la juridiction de la Cour en
ce qui concerne tous les différends autres que les différends spécifiés aux
alinéas a), b), c) et d). Etant donné que les alinéas a), b) et c) y sont
formulés dans des termes exactement identiques à ceux de la déclaration
de 1985, il est clair que la seule raison qui a amené le Canada à abroger
ladite déclaration et à faire une nouvelle déclaration était d’ajouter les

44
COMPÉTENCE PÊCHERIES (OP. IND. SCHWEBEL) 473

dispositions figurant à l’alinéa d) du paragraphe 2. De plus, ces disposi-
tions ne comportent aucune des expressions consacrées telles que «sans
convention spéciale» ou «sous condition de réciprocité», qui ne font que
reprendre les termes du Statut. L’alinéa d) du paragraphe 2 n’est pas seu-
lement une disposition importante de la déclaration canadienne, elle en
est un élément essentiel en l’absence duquel ou sans lequel il n’aurait pas
été fait de nouvelle déclaration.

10. La Cour a reconnu «le lien étroit et nécessaire qui existe toujours
entre une clause juridictionnelle et les réserves dont elle fait l’objet» (Pla-
teau continental de la mer Egée, arrêt, CI.J. Recueil 1978, p. 33). Il peut
cependant se présenter des cas d’application de la clause juridictionnelle
où ce lien peut être dissous. L’un de ces cas, comme il a été suggéré plus
haut, concerne telle ou telle disposition superflue. D’autres instances judi-
ciaires ou comités ont fait usage de cette faculté de dissolution à propos
de certaines conventions relatives à la protection des droits de l’homme.
Je ne m’aventurerai pas à donner mon opinion sur le bien-fondé d’une
dissolution de ce lien en pareilles circonstances, mais la Cour se trouve
placée dans un tout autre contexte. Lorsque, comme c’est le cas en
l’espèce, la réserve est présentée par l'Etat déclarant comme une clause
essentielle faute de laquelle — ou sans laquelle — la déclaration n’aurait
pas été faite, il n’est pas loisible à la Cour de traiter cette réserve comme
nulle ou sans effet tout en considérant que le reste de la déclaration est en
vigueur. Si la réserve formulée à l'alinéa d) du paragraphe 2 est nulle ou
dépourvue d'effet, la déclaration faite par le Canada le 10 mai 1994 est
elle aussi nulle ou dépourvue d’effet. Si l’argument de l'Espagne concer-
nant les conséquences de l’interprétation de la réserve donnée par le
Canada est retenu, il s’ensuit qu’il n’y a absolument aucun fondement en
l'espèce à la compétence de la Cour.

(Signé) Stephen M. SCHWEBEL.

45
